Case 2:20-cv-00288-JPH-DLP Document 11 Filed 08/28/20 Page 1 of 3 PageID #: 286




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 CHRISTOPHER L. SCRUGGS,                               )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 2:20-cv-00288-JPH-DLP
                                                       )
 JAMES ALDEN Sergeant,                                 )
 BLAKE MCDONALD Correctional Officer,                  )
 ERIC DRADA,                                           )
                                                       )
                                Defendants.            )

                            Order Denying Motion for Reconsideration

         The Court dismissed plaintiff Christopher L. Scruggs' Eighth Amendment excessive force

 action on screening pursuant to 28 U.S.C. § 1915A because from the face of the complaint it was

 clear that his claims were time-barred by the Indiana statute of limitations. See dkt. 8 (citing Ind.

 Code § 34-11-2-4). Mr. Scruggs now seeks reconsideration, arguing that the Court committed a

 manifest error of law in holding that Indiana law does not recognize a bad memory as a factor to

 toll the limitations period. Dkt. 10 at 1.

         Mr. Scruggs argues that in Doe v. Howe Military Sch., 227 F.3d 981 (7th Cir. 2000), the

 Seventh Circuit held that Indiana law acknowledges that a bad memory is a qualifying disability

 for tolling purposes. Howe does not support Mr. Scruggs' argument. Howe discussed the Indiana

 Supreme Court's decision in Doe v. Shults–Lewis Child and Family Services, 718 N.E.2d 738 (Ind.

 1999). Shults-Lewis held that an adult who retained no memory of childhood sexual abuse

 occurring at a group home, learning of it only after talking with other group home residents, could

 bring her otherwise time-barred suit under the "fraudulent concealment" tolling provision of

 Indiana law because group home employees had concealed the sexual abuse from her. Id. at 748.



                                                  1
Case 2:20-cv-00288-JPH-DLP Document 11 Filed 08/28/20 Page 2 of 3 PageID #: 287




 In contrast, the co-plaintiff in Shults-Lewis remembered the childhood sexual abuse committed

 against her but argued that she brought her lawsuit within two years of connecting her

 psychological problems with the abuse. Id. at 747 n.3. The Indiana Supreme Court held the

 co-plaintiff's claims were time-barred because she had memories of the abuse, describing what

 happened to her, and she could have brought suit within two years of turning eighteen years old.

 Id. The Seventh Circuit applied Shultz-Lewis in Howe and barred the plaintiffs' claims because

 they had memories of the events and could have timely brought their lawsuit suit. 227 F.3d at

 988-89.

        Contrary to Mr. Scruggs' arguments, the Indiana Supreme Court did not hold in Shults-

 Lewis that forgetfulness tolls the Indiana statute of limitation. Shults-Lewis, 718 N.E.2d at 747-48.

 The case concerned a repressed memory that was never regained. Id. To hold that forgetfulness

 tolls the limitations period would eviscerate the limitations statute and the state's policy purposes

 in placing a time limit on the bringing of lawsuits.

        Mr. Scruggs has not pled that he has no memory of the excessive force alleged in this

 action. Rather, he pled that he had forgotten about it until he read emails and remembered that he

 had not brought suit. See dkt. 7 at 1 (Response to Show Cause Order) ("I did not remember this

 case at all until I was going through my discovery . . . ."). Nothing in Indiana's tolling statute

 operates to toll the statute of limitations for Mr. Scruggs' claims.

        The motion for reconsideration, dkt. [10], is denied.

 SO ORDERED.

Date: 8/28/2020




                                                   2
Case 2:20-cv-00288-JPH-DLP Document 11 Filed 08/28/20 Page 3 of 3 PageID #: 288




 Distribution:

 Christopher L. Scruggs
 957096
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 Electronic Service Participant – Court Only




                                               3
